News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 FOR IMMEDIATE RELEASE P&G DECLARES QUARTERLY DIVIDEND CINCINNATI, Jan. 11, 2011 – The Board of Directors of The Procter & Gamble Company (NYSE:PG) declareda quarterly dividend of forty-eight point eighteen cents ($0.4818) per share on the Common Stock and on the Series A and Series B ESOP Convertible Class A Preferred Stock of the Company, payable on or after February 15, 2011 to Common Stock shareholders of record at the close of business on January 21, 2011 and payable on the dividend payment date for the Common Stock to Series A and Series B Preferred Stock shareholders of record at the start of business on that date. P&G has been paying a dividend for 120 consecutive years since its incorporation in 1890 and has increased its dividend for 54 consecutive years at an annual compound average rate of approximately 9.5%. About Procter & Gamble Four billion times a day, P&G brands touch the lives of people around the world. The company has one of the strongest portfolios of trusted, quality, leadership brands, including Pampers®, Tide®, Ariel®, Always®, Whisper®, Pantene®, Mach3®, Bounty®, Dawn®, Gain®, Pringles®, Charmin®, Downy®, Lenor®, Iams®, Crest®, Oral-B®, Duracell®, Olay®, Head & Shoulders®, Wella®, Gillette®, Braun® and Fusion®. The P&G community includes approximately 127,000 employees working in about 80 countries worldwide. Please visit http://www.pg.com for the latest news and in-depth information about P&G and its brands. ### P&G Media Contacts: Paul Fox, 513.983.3465 Jennifer Chelune, 513.983.2570 P&G Investor Relations Contact: John Chevalier, 513.983.9974
